Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 appears to contradict itself by reciting that the reflective sheet transmits at least some light from the light sources except wavelengths within light emitted by the light sources. Examiner understands the claim to recite that the reflective plate is configured to transmit at least some wavelengths of light, which is inherent to any material since it will always transmit at least some light.
 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park US 2014/0233212 (“Park”).
Park teaches (Figs. 1-4 and 11-13; ¶¶145-160):
Re 1:
a plurality of light sources 830 disposed on a printed circuit (Fig. 13; ¶147-148)
one or more light source protective elements 840 located on at least one of the plurality of light sources;
a base film located on the one or more light source protective elements (Fig. 12; ¶151);
a plurality of first light conversion patterns that are disposed on at least one of both surfaces of the base film and located in respective areas corresponding to the plurality of light sources, and change traveling paths of at least some of incident light (Fig. 12: see patterned surface atop which host and wavelength conversion particles sit); and
a plurality of second light conversion patterns 881+882 that are disposed on at least one of both surfaces of the first light conversion patterns and convert wavelengths of at least some of incident light (Fig. 12).

Re 2: wherein the plurality of second light conversion patterns are disposed in areas including areas overlapping the plurality of first light conversion patterns.

Re 3: wherein an end of each of the plurality of second light conversion patterns is located outside of an end of each of the plurality of first light conversion patterns (Fig. 12: patterned surface is surrounded by second light conversion patterns).

Re 4: wherein the plurality of first light conversion patterns are located between the base film and the plurality of second light conversion patterns.

Re 6: wherein the plurality of first light conversion patterns are disposed in a form of being engraved on a surface of the base film, and the plurality of second light conversion patterns are located on the plurality of first light 27 /31Attorney Docket No.: 6588-0224PUS 1 conversion patterns.

Re 13: (see claim 1 above)
a plurality of light sources disposed on a printed circuit;
one or more light source protective elements located on at least one of the plurality of light sources;
a base film located on the one or more light source protective elements;
a plurality of first light conversion patterns located in respective areas corresponding to the plurality of light sources on at least one of both surfaces of the base film, and configured to change traveling paths of at least some of incident light; and
a plurality of second light conversion patterns located in respective areas corresponding to the plurality of light sources on at least one of both surfaces of the base film, and configured to convert one or more wavelengths of at least some of incident light.

Re 14: wherein each of the plurality of second light conversion patterns overlaps each of the plurality of first light conversion patterns.

Re 15: wherein an area of each of the plurality of second light conversion patterns is greater than an area of each of the plurality of first light conversion patterns.

Re 16: the backlight unit according to claim 13; and a panel disposed over the backlight unit and configured to receive light from the backlight unit (Figs. 1-3; abstract).

Re 17: (see claim 1 above)
a base film;
a plurality of first light conversion patterns distributed and disposed on at least one of both surfaces of the base film, and configured to change traveling paths of at least some of incident light; and
a plurality of second light conversion patterns disposed on at least one of both surfaces of the first light conversion patterns, and configured to convert one or more wavelengths of at least some of incident light.

Re 18: wherein the plurality of first light conversion patterns are located between the base film and the plurality of second light conversion patterns, and wherein each of the plurality of second light conversion patterns is disposed to surround an outside surface of each of the plurality of first light conversion patterns.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 5, 8-9, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. US 20150219936 (“Kim”).
Re 5 and 19: Park does not teach these claims.

Kim teaches wherein the plurality of second light conversion patterns are located between the base film and the plurality of first light conversion patterns. 
And, Kim teaches wherein the plurality of second light conversion patterns are located between the base film and the plurality of first light conversion patterns, and wherein an end of each of the plurality of second light conversion patterns is located outside of an end of each of the plurality of first light conversion patterns.

Changing the order of the patterns alters the light pattern produced, which can be advantageous for certain applications. For example, by densely packing the first light patterns above the second patterns, it allows for the light to be mixed and diffused after its been converted. Thus, the light can be mixed together to promote a more even white light.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park with Kim in order to better mix the light.

Re 8-9, 11-12: Park does no teach a reflective plate with holes.

Kim teaches claims 8-9 and 11-12 (¶¶62-63; Fig. 6):
further comprising a reflective plate 800 located on the printed circuit and including a plurality of holes 800a each located to correspond to each of the plurality of light sources, wherein each of the one or more light source protective elements is disposed inside of each of the holes included in the reflective plate, and two of the light source protective elements respectively disposed in two adjacent holes of the plurality of holes are disposed to be separated from each other.
wherein the plurality of first light conversion patterns and the plurality of second light conversion patterns are disposed on a top surface of the base film, and wherein a bottom surface of the base film is bonded with top surfaces of the one or more light source protective elements and the reflective plate.
further comprising a reflective sheet located on the base film and reflecting some of light of at least some of wavelength bands of light emitted from at least one of the light sources.
where the reflective sheet allows, to transmit, some of the light emitted from the at least one of the light sources and light of one or more wavelength bands except for the wavelength bands of the light emitted from the at least one of the light sources.

Adding a reflective plate allows for greater light output from the device thereby increasing its operational efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park with Kim in order to increase the efficiency of the device.

Re 20: Kim discloses wherein the plurality of first light conversion patterns include: a first layer located on the plurality of second light conversion patterns, and a second layer located on the first layer and located inside of an end of the first layer (Fig. 4: see 540).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim, as applied to claim 9 above, and in further view of Kim et al. US 20200133078 (“Kim2”).
The combination above does not disclose claim 10.

Kim2 teaches/discloses wherein the top surface of the one or more light source protective elements 300-RP has a convex shape (Fig. 2D; ¶83).
Adding a convex shape allows for the light to be diffused thereby reducing bright spots.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park and Kim with Kim2 in order to increase brightness uniformity.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses: “further comprising a plurality of third light conversion patterns located between the plurality of first light conversion patterns and the plurality of second light conversion patterns, and formed of a material in which a material forming the plurality of first light conversion patterns and a material forming the plurality of second light conversion patterns are mixed.”

Conclusion
Please see attached PTO-892 form for all relevant prior art considered, such as Yamamoto et al. US 20180182940 teaching a wavelength conversion layer is configured to absorb at least a portion of light from the light sources and to emit light having a wavelength which is different from a wavelength of the light from the light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II

Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875